Title: From George Washington to Gustavus Scott, 21 March 1789
From: Washington, George
To: Scott, Gustavus



Sir
Mount Vernon March 21st 1789

I was yesterday favored with the receipt of your letter of the 10th instant, through the medium of my Nephew to whom it had been committed: and I must be dispensed with for only giving the general reply, which I have lately found it necessary to give on several similar occasions. For since it has been expected that I should be called to the chair of government, many applications have been made to me on the subject of appointments to the different offices which might be established under it. In answer to which I have written to the following effect. That, in case it should be my unavoidable lot to go again into public office, I had determined to go into it, without being under any possible obligations or promises of any nature whatsoever: and that, in my judgment, three things ought to be much regarded by the person who should have the power of

making nominations, viz., the fitness of characters to fill offices, the comparative merit of the claims of the different candidates for appointments, and the equal distribution ⟨of⟩ those appointments (so far as that matter might be conveniently arranged) among the Inhabitants of the various States in the Union. To these things I added, that these considerations were not intended to be considered as affecting in any manner whatsoever the pretensions of the person to whom they were addressed. As I thought it highly requisite for my own reputation, as well as for the interest of the community, that, in all events I should hold myself perfectly at liberty to act with a sole reference to justice & the public good.
From this clue, Sir, you will be able to trace my general fashion of thinking on the subject of appointments. Being somewhat pressed in point of time, I will therefore only add, that I can at present form no conjecture what or how many offices will be created in the Judicial Department, at the commencement of the government. Some respectable professional knowledge will doubtless be necessary for filling such as may be created. With sentiments of great esteem & regard, I am, Sir, Your Most obedt & humble Servant
